Citation Nr: 0424669	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether the RO decision to deny service connection for 
gastrointestinal and psychiatric disorders by a rating 
decision dated June 5, 1972 was clearly and unmistakably 
erroneous (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which declined to find clear and unmistakable error in 
a June 5, 1972, rating decision denying service connection 
for a gastrointestinal and psychiatric disorders.  


FINDINGS OF FACT

1.  In an unappealed decision, dated June 5, 1972, the RO 
denied a claim of entitlement to service connection for 
psychiatric and gastrointestinal disorders.

2.  While the veteran contends that the RO erred in June 1972 
when it failed to find that psychiatric disorder diagnosed as 
schizophrenia and a gastrointestinal disorder were incurred 
in service, he has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO; that the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions existing at the time; or 
that, but for any such alleged error, the outcome of the 
decision would have been different.


CONCLUSION OF LAW

The RO's June 5, 1972, decision to deny service connection 
for a gastrointestinal disorder and psychiatric disorder 
diagnosed as schizophrenia was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA as 
well as VA's implementing regulations will not be addressed 
in this decision.  With respect to the notice provisions, the 
Board observes that a statement of the case issued in May 
2002 notified the veteran of the type of evidence needed to 
substantiate his claim of CUE.  

Law and Regulations

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

Factual Background

The basic facts underlying this claim are not in substantial 
dispute.  At the time of the June 1972 rating action, service 
medical records (including treatment at both Camp Lejeune and 
Albany Georgia), show that in December 1969, the veteran was 
evaluated for complaints of sore throat with cold and 
vomiting.  The clinical impression was upper respiratory 
infection.  In July 1970, the veteran was evaluated for 
complaints of "spitting up blood" for two weeks.  Physical 
examination revealed moderate pharyngitis.  The remaining 
records are otherwise negative for pertinent disability.  At 
separation in August 1971, psychiatric evaluation of the 
veteran was normal.  No pertinent findings relative to the 
gastrointestinal system were recorded at the time of 
separation from service.  

Post service evidence includes an outpatient treatment record 
dated February 3, 1972, which shows the veteran was evaluated 
for complaints of epigastric pain, nervousness and frequent 
vomiting.  A diagnosis was not provided.  Hospitalization was 
recommended.  

The veteran's application for benefits was received on 
February 29, 1972.  In the document, the veteran indicated 
that, at that time, he was hospitalized at a VA facility.

Also of record at that time was a VA examination report dated 
in April 1972, which noted the veteran's history of symptoms 
and diagnosed psychophysiologic disorder associated with 
reactive depression.  The examiner indicated there was no 
psychosis found.  

Based on the evidence as outlined above, the RO determined in 
June 1972 that service connection was not warranted.  

No additional post-service medical records were obtained and 
associated with the claims folder until October 1977.  At 
that time the veteran filed a claim to reopen the issue of 
service connection for the claimed disabilities.  In support, 
he submitted a VA discharge summary, which shows he was 
admitted on February 4, 1972, for complaints of 1-1/2 year 
history of vomiting after meals.  Physical examination was 
negative.  Radiology of the upper gastrointestinal tract was 
essentially normal.  Psychiatric evaluation was compatible 
with a psychophysiological gastrointestinal reaction.  The 
diagnoses at discharge were psychophysiological 
gastrointestinal reaction and latent schizophrenia.  He was 
discharged on March 10, 1972.  The claim was subsequently 
denied by the RO on the basis that the evidence was not 
considered new and material.  

In June 1999, the veteran submitted a request to reverse or 
revise the June 1972 rating decision.  He believes that the 
June 1972 rating decision that denied service connection for 
gastrointestinal and nervous disorders was clearly and 
unmistakably erroneous because the evidence before the RO at 
that time supported a grant of service connection.  
Specifically, he noted that he had been treated for 
psychiatric and ulcer conditions in 1972 within one year of 
being discharged from the service.  He also noted that the 
rating board in 1972 denied service connection on the basis 
that a nervous condition was not shown in service and no 
psychosis was shown within one year of service discharge.  He 
contends, erroneously, that the rating board gave greater 
weight to the VA examination report showing no diagnosis of a 
psychosis as opposed to the impression of latent 
schizophrenia in the hospital summary.  Moreover, the veteran 
maintains that the RO essentially exercised poor judgment in 
its decision due to the fact that the first diagnosis of 
latent schizophrenia was provided by a clinical psychologist 
during a period of hospitalization in February 1972 and that 
the subsequent VA examiner in March 1972 was merely a medical 
doctor.  Therefore, the rating board decision should have 
given greater weight to the original diagnosis of latent 
schizophrenia because he was a specialist in the field of 
clinical psychology.  

The veteran's representative also noted that at the time the 
veteran was released from military service his reenlistment 
code was RE-4, thus he was barred from reenlistment, even 
though he had seven months and twenty-eight days of foreign 
service.  He asserts that none of this military information 
was obtained prior to the June 1972 rating decision.  He also 
noted that within one year of military service the veteran 
was diagnosed with various psychiatric and gastrointestinal 
disorders.  The veteran contends that he was treated 
inservice in Albany Georgia and Camp Lejeune for both 
disorders, but that evidence is also not of record.  It was 
also asserted that the preponderance of the evidence was in 
the veteran's favor or at the very least in equipoise so as 
to warrant application of the benefit of the doubt rule.  

Analysis

Under the laws and regulations in effect at the time of the 
June 1972 rating decision, service connection could be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  Service connection could also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods were not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303 
(1972).

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt is 
one, which exists because of an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  38 C.F.R. §§ 3.102, 4.3 
(1972).

The veteran maintains that in June 1972, the RO committed 
CUE, when it failed to grant service connection for 
psychiatric and gastrointestinal disorders, emphasizing the 
findings of his February 1972 hospitalization.  It should be 
noted that the February 1972 VA hospitalization report was 
not of record at the time of the June 1972 RO decision.  
However, the Board finds no clear and unmistakable error in 
the June 72 rating decision. 38 C.F.R. § 3.105(a).  As to the 
veteran's argument, he does not dispute the evidence of 
record.  Instead, he essentially argues that the RO should 
have given greater weight to the original diagnosis of latent 
schizophrenia because a clinical psychologist rendered it 
within a year of service discharge.  However, a claim of CUE 
is based solely upon the facts before the adjudicator at the 
time the decision was made.  

In general, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The constructive notice doctrine, however, may 
not be applied retroactively to VA adjudications, and 
specifically to claims alleging CUE in rating decision dated 
prior to the Court's issuance of its decision in Bell, i.e. 
before July 21, 1992.  See Lynch v. Gober, 11 Vet. App. 22, 
29 (1997), vacated and remanded on other grounds sub nom.  
Lynch v. West, 178 F.3d 1312 (Fed. Cir. 1998) (table), 
reinstated by Lynch v. West, 12 Vet. App. 391 (1999); Damrel 
v. Brown, 6 Vet. App. at 246.  The Board acknowledges that 
the 1972 VA discharge summary, contains a diagnosis of latent 
schizophrenia.  However, the RO did not have this evidence at 
the time of its 1972 decision.  The Board, however, is not in 
a position to speculate as to what determination might have 
been reached in 1972 had that evidence been associated with 
the claims folder.  Moreover, because the discharge summary 
pre-dates the Court's decision in Bell, it was not 
constructively of record.  Lynch; Damrel.

The February 1972 VA hospitalization report was not of record 
at the time of the June 1972 RO decision, thus creating an 
incomplete record.  The facts known at the time of the June 
1972 decision were that the veteran experienced episodes of 
vomiting during service, which appeared to resolve without 
chronic disability.  No findings of residual impairment were 
noted on separation examination in 1972.  Post service 
records show that he was evaluated for epigastric pain, 
nervousness and vomiting in 1972 within in a year of his 
separation from active service.  However, subsequent VA 
examination found the veteran's symptoms were consistent with 
a psychophysiologic disorder associated with reactive 
depression and that there was no evidence of psychosis.  
Absent any evidence of an acquired psychiatric disorder, the 
RO denied service connection.  To now find otherwise, the 
Board would, again, have to reweigh or reevaluate the 
evidence.  As noted above, the alleged failure to properly 
evaluate the evidence cannot rise to the level of CUE.  In 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994), the Court held 
that, "Thus, an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous.  
This is true even in the present case where the cause of the 
record's incompleteness is the VA's breach of the duty to 
assist.  In short, the VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record.  
As unjust as this finding may appear, it is dictated by the 
law by which we are bound."  Therefore, the June 5, 1972 
decision will not be revised or reversed on that basis.  

Therefore, the RO's interpretation of the meaning and 
significance of the in-service findings and the post service 
treatment records was a reasonable evaluation of the evidence 
under the circumstances.  In essence, there were no findings 
of a chronic psychiatric or chronic gastrointestinal 
disabilities in service or of a psychosis within one year 
following active duty.  It may not be said that the evidence 
of record in 1972 was such to compel the rating agency to 
find that service connection for either disorder should be 
granted.  

In view of the foregoing, the Board finds that, in addition 
to having had all the probative correct facts before it, the 
RO correctly applied the pertinent law and regulations in 
considering the evidence.  Inasmuch as the veteran has failed 
to establish, without debate, that the correct facts, as they 
were then known, were not before the RO; that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different, the Board must conclude that clear and 
unmistakable error in the RO's June 1972 rating decision, as 
contended, has not been established.  See 38 C.F.R. § 
3.105(a); Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. 
331-314.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

Clear and unmistakable error having not been committed in the 
June 5, 1972 rating decision denying service connection, the 
veteran's appeal is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



